Citation Nr: 1827689	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-27 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to working around a radioactive substance.

2.  Entitlement to service connection for erectile dysfunction, to include as due to working around a radioactive substance.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded these claims for further development in January 2015 and June 2017.  The matters are now back before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  

The Veteran asserts that he was exposed to radiation during training at the Army chemical school and while testing chemicals for their biological effect when working as a Chemical Biological Radiation Specialist.  He contends that this exposure to radiation caused his prostate cancer and his erectile dysfunction.

While the Veteran does not qualify as a "radiation-exposed veteran" under 
38 C.F.R. § 3.309(d)(3) and does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), he may still benefit from the special development procedures provided in 38 C.F.R. § 3.311.

Under 38 C.F.R. § 3.311, the Veteran's prostate cancer is considered a "radiogenic disease," meaning a disease that may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  In accordance with Section 3.311(b)(5), the Veteran's prostate cancer manifested five years or more after service.  38 C.F.R. § 3.311(b)(5)(iv).  Therefore, as it has been established that the Veteran has a radiogenic disease and he contends that this disease is the result of ionizing radiation in service, a radiation dose assessment must be made as to the size and nature of the dose.  38 C.F.R. 
§ 3.311(a)(1).  The case should be referred to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(iii).  The regulations further provide that when a veteran has a radiogenic disease and it has been determined that he or she has been exposed to ionizing radiation from "other activities," such as in this case, the case will be referred to the Under Secretary of Benefits for further consideration in accordance with the applicable regulation.  38 C.F.R. § 3.311(b-c).  The Under Secretary for Benefits will consider the claim and obtain an advisory opinion from the Under Secretary for Health if necessary. 

In January 2015, the Board remanded the Veteran's claims for compliance with the aforementioned regulations.  The RO failed to comply with the Board's remand instructions and the matters were again remanded in June 2017, with the same instructions to process the Veteran's radiation claims through the Under Secretary of Health for dose assessment and the Under Secretary of Benefits for consideration, review, and determination in accordance with 38 C.F.R. § 3.311.

Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the RO has again failed to process the Veteran's claims in accordance with the Board's remand directives, the Board must remand these matters once again so that the remand directives may be substantially completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an independent dose estimate from the Under Secretary for Health.  Once that estimate has been obtained, if and only if it is determined from that estimate that the Veteran was exposed to ionizing radiation, refer this matter to the Under Secretary for Benefits for further consideration in accordance with paragraphs (c)-(e) of 38 C.F.R. § 3.311.  The Under Secretary for Benefits must determine, in writing, and based on sound scientific and medical evidence, whether it is at least as likely as not, or that there is no reasonable possibility, that prostate cancer resulted from radiation exposure in service, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  If required, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address this claim, per 38 C.F.R. 
§ 3.311(d).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




